— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, dated August 2, 1978, which, after a hearing, (1) found that petitioner had violated subdivision 2 of section 101-bb of the Alcoholic Beverage Control Law, (2) suspended its retail liquor store license for a certain period and (3) imposed a $1,000 bond claim. Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence to support the determination. We find also that article 8 of the Alcoholic Beverage Control Law, including section 101-bb and regulations promulgated in enforcement thereof, is constitutional and not in violation of the antitrust laws (cf. Matter of Mezzetti Assoc, v State Liq. Auth., 66 AD2d 800; Matter of Theodore Polon, Inc. v State Liq. Auth., 59 AD2d 946). Damiani, J. P., Cohalan, Margett and Martuscello, JJ., concur.